DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Application filed 12/10/2021. 
Claims 1-19 are pending and have been examined. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 7 recites the limitation "said single distal articulation driver" in line 1 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillum et al. (US 20070152014) hereinafter referred to as Gillum

Regarding Claim 1 Gillum teaches a surgical instrument (10), comprising: 
an elongate shaft assembly (16) defining a shaft axis; (annotated Fig. 7)
a surgical end effector (20) pivotally coupled to said elongate shaft assembly (16) for selective pivotal travel about an articulation axis (annotated Fig. 7) that extends transversely relative to said shaft axis (annotated Fig 7); and 
an articulation system (14), comprising: 
a single articulation driver (100a) supported for longitudinal travel along a path that is laterally offset from said shaft axis (annotated Fig. 11); and 
a cross link (104) coupled to said articulation driver (100a) and extending transversely across said shaft axis to be coupled to said surgical end effector (20). 

    PNG
    media_image1.png
    514
    769
    media_image1.png
    Greyscale

Regarding Claim 2, Gillum  teaches the invention as described above. Gillum further teaches wherein said articulation axis (annotated Fig. 7) intersects said shaft axis (annotated Fig. 7). 

Regarding Claim 3, Gillum  teaches the invention as described above. Gillum further teaches wherein said surgical end effector (20) defines an end effector axis and wherein said surgical end effector is selectively articulatable between a non-articulated position (Fig. 1a) wherein said end effector axis is axially aligned with said shaft axis and a fully articulated position (Fig. 2) located to one lateral side of said shaft axis wherein said end effector axis is transverse to said shaft axis (annotated Fig. 7). 

Regarding Claim 4, Gillum  teaches the invention as described above. Gillum further teaches wherein when said surgical end effector (20) is in said fully articulated position, said end effector axis is located at an articulation angle relative to said shaft axis (annotated Fig. 7) and wherein said articulation angle is at least sixty-five degrees. (par 59)

Regarding Claim 5, Gillum  teaches the invention as described above. Gillum further teaches wherein said surgical end effector (20) is selectively articulatable to another fully articulated position located on another lateral side of said shaft axis. (Fig. 9, Fig. 10)

Regarding Claim 6, Gillum  teaches the invention as described above. Gillum further teaches wherein said cross link (104) is pivotally coupled to said proximal end of said surgical end effector about a link axis (145) that is parallel to said articulation axis (annotated Fig. 7). 

Regarding Claim 7, Gillum  teaches the invention as described above. Gillum further teaches wherein said single distal articulation driver (100a) is configured to apply pushing and pulling motions to said cross link (104). (par 61-62)

Regarding Claim 8, Gillum  teaches the invention as described above. Gillum further teaches wherein said surgical end effector (20) comprises a firing member (180) configured for axial travel within said surgical end effector (20) and wherein said elongate shaft assembly (16) further comprises an axially movable firing beam (66) that operably interfaces with said firing member (180) and is selectively movable in a distal direction in response to an application of a firing motion thereto and in a proximal direction in response to a retraction motion applied thereto. (par 56-57)

Regarding Claim 9, Gillum  teaches the invention as described above. Gillum further teaches, further comprising a middle support member (117) that is configured to laterally support said firing member (180) when said surgical end effector (20) is articulated about said articulation axis (annotated Fig. 7) , said middle support member (117) pivotally coupled to said surgical end effector and being pivotally and slidably supported relative to said elongate shaft assembly (16). (par 53)

Regarding Claim 10 Gillum teaches a surgical instrument (10), comprising: 
an elongate shaft assembly (16) defining a shaft axis and comprising a distal end (annotated Fig. 7); 
a surgical end effector (20) comprising a proximal end that is pivotally coupled to said elongate shaft assembly (16) at an attachment location (116) on said distal end of said elongate shaft assembly (16) for selective pivotal travel about an articulation axis (annotated Fig. 7) that extends transversely relative to said shaft axis (annotated Fig. 7); and 
an articulation drive assembly (14) supported for longitudinal travel relative to said elongate shaft assembly (16) along an articulation actuation axis (annotated Fig. 11) that is parallel to said shaft axis (annotated Fig. 7)  and spaced to a first lateral side of said shaft axis (annotated Fig. 7), said articulation drive assembly (14) coupled to said surgical end effector (20) at a single attachment location (106) that is located on another lateral side of said shaft axis (annotated Fig. 7). (Fig. 11; par 62)

    PNG
    media_image2.png
    220
    749
    media_image2.png
    Greyscale


Regarding Claim 11, Gillum  teaches the invention as described above. Gillum further teaches wherein said articulation drive assembly (14) comprises: 
a distal articulation driver (100a) supported by said elongate shaft assembly (16) for longitudinal travel along said articulation actuation axis (annotated Fig. 11) in response to articulation control motions applied thereto; and 
a cross link (104) coupled to said distal articulation driver (100a) and extending transversely across said shaft axis to be coupled to said surgical end effector (20) at said single attachment location (106). (Fig. 11)

Regarding Claim 12, Gillum  teaches the invention as described above. Gillum further teaches wherein said proximal end of said surgical end effector (20) is pivotally coupled to said distal end of said elongate shaft assembly (16) by a pivot member (145) that defines said articulation axis (annotated Fig. 7). 

Regarding Claim 13, Gillum  teaches the invention as described above. Gillum further teaches wherein said cross link (104) has a curved shape. (Fig. 11)

Regarding Claim 14 Gillum teaches a surgical instrument, comprising: 
an elongate shaft assembly (16) defining a shaft axis (annotated Fig 7) and comprising a distal end; 
a surgical end effector (20) comprising a proximal end that is pivotally coupled to said elongate shaft assembly (16) at an attachment location (116) on said distal end of said elongate shaft assembly (16) for selective pivotal travel about an articulation axis (annotated Fig. 7) that extends transversely relative to said shaft axis (annotated Fig. 7) through a first range of articulation angles on a first lateral side of said shaft axis (annotated Fig. 7) and through a second range of articulation angles on a second lateral side of said shaft axis (annotated Fig. 7); and 
an articulation drive assembly (14) supported for longitudinal travel relative to said elongate shaft assembly (16) along an articulation actuation axis (annotated Fig. 11) that is parallel to and laterally offset on one of said first and second lateral sides of said shaft axis (annotated Fig. 7), said articulation drive assembly (14) coupled to said surgical end effector (20) at a single attachment location (106) that is located on the other one of said first and second lateral sides of said shaft axis (annotated Fig. 7) to selectively apply pulling and pushing motions to said surgical end effector (20).  (par 61-62)

Regarding Claim 15, Gillum  teaches the invention as described above. Gillum further teaches wherein said first range of articulation angles is between one degree and sixty five degrees and wherein said second range of articulation angles is between one degree and sixty five degrees. (par 59)

Regarding Claim 16, Gillum  teaches the invention as described above. Gillum further teaches wherein said articulation drive assembly comprises: 
a distal articulation driver (100a) supported by said elongate shaft assembly (16) for longitudinal travel in response to articulation control motions applied thereto; (par 61-62) and 
a cross link (104) coupled to said distal articulation driver (100a) and extending transversely across said shaft axis (annotated Fig. 7) to be coupled to said surgical end effector (20) at said attachment location (114). (Fig. 11)

Regarding Claim 17, Gillum  teaches the invention as described above. Gillum further teaches wherein when said distal articulation driver (100a) is moved in a distal direction, said surgical end effector is pivoted in a first articulation direction and when said distal articulation driver is moved in a proximal direction (Fig. 11), said surgical end effector is pivoted in a second articulation direction. (Fig. 11, par 62)

Regarding Claim 18, Gillum  teaches the invention as described above. Gillum further teaches wherein said surgical end effector  (20) comprises a firing member (180) that is configured for axial travel within said surgical end effector (20) and wherein said elongate shaft assembly (16) further comprises an axially movable firing beam (66) that operably interfaces with said firing member (180) and is selectively movable in said distal direction in response to an application of a firing motion thereto and in a proximal direction in response to a retraction motion applied thereto. (par 56-57)

Regarding Claim 19, Gillum  teaches the invention as described above. Gillum further teaches further comprising a middle support member (117) that is configured to laterally support said firing member (180) when said surgical end effector (20) is articulated about said articulation axis (annotated Fig. 7), said middle support (117) member being pivotally coupled to said surgical end effector (20) and is pivotally and slidably supported relative to said elongate shaft assembly (16). (par 53)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References cited are considered to contain information pertinent to the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731